DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-40 are pending.
Response to Arguments
Applicant’s arguments, see page 3, filed 05/19/2021, with respect to the title objection have been fully considered and are persuasive. The title objection has been withdrawn per applicant’s amendment to the title.
 Applicant’s arguments, see page 3, filed 05/19/2021, with respect to the abstract objection have been fully considered and are persuasive. The abstract objection has been withdrawn per applicant’s arguments.
Allowable Subject Matter
Claims 1-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Bosscher et al US 20140096621 (hereinafter “Bosscher”) discloses force and torque sensors (10, 10 a) include a load-bearing element (12), and strain gauges (20, 22, 23) mounted on the load-bearing element (12) so that the strain gauges (20, 22, 23) generate outputs responsive to external forces and moments applied to the load-bearing element (12). The strain gauges (20, 22, 23) are configured, and the responsive outputs of the strain gauges (20, 22, 23) are processed such that the force and moment measurements generated by the sensors (10, 10 a) are 
However, Bosscher fails to disclose obtaining initial outputs of strain gages affixed to members connecting the MAP and TAP and thermal sensors measuring the temperature of the MAP and TAP, at a known load and temperature; obtaining strain gage and thermal sensor outputs after the sensor undergoes a temperature change; calculating coefficients to a per-gage temperature compensation equation based on the initial outputs and outputs after the temperature change; compensating each strain gage output using the temperature compensation equation; and combining the temperature-compensated outputs of all strain gages to resolve temperature-compensated force and torque values.
Moran et al US20090056466 (hereinafter “Moran”) discloses an active temperature differential compensation for strain gage based sensors. An array of temperature sensors can be placed at the gage locations to measure the difference in temperature that induces strain on the strain gages. The output of the temperature sensor network can be placed in series with the strain gage network to directly compensate the induced voltage caused by the temperature gradient and/or employed as the input of a mathematical algorithm that can compensate the output from the strain gage bridge to dynamically correct unwanted thermally induced strain in the strain gages. (Fig 1-4, Paragraph 0019-0022)
However, Moran fails to disclose obtaining initial outputs of strain gages affixed to members connecting the MAP and TAP and thermal sensors measuring the temperature of the MAP and TAP, at a known load and temperature; obtaining strain gage and thermal sensor outputs after the sensor undergoes a temperature change; calculating coefficients to a per-gage temperature compensation equation based on the initial outputs and outputs after the temperature 
Prior arts such as Bosscher and Moran made available do not teach, or fairly suggest, obtaining initial outputs of strain gages affixed to members connecting the MAP and TAP and thermal sensors measuring the temperature of the MAP and TAP, at a known load and temperature; obtaining strain gage and thermal sensor outputs after the sensor undergoes a temperature change; calculating coefficients to a per-gage temperature compensation equation based on the initial outputs and outputs after the temperature change; compensating each strain gage output using the temperature compensation equation; and combining the temperature-compensated outputs of all strain gages to resolve temperature-compensated force and torque values.
Hence the best prior art of record fails to teach the invention as set forth in claims 1-40 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886.  The examiner can normally be reached on Monday-Friday 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855